Case 5:19-cv-00168-FPS Document 1 Filed 05/10/19 Page 1 of 7 PageID #: 1
                                                                    ELECTRONICALLY
                                                                        FILED
                                                                      May 10 2019
                                                                  U.S. DISTRICT COURT
                                                                  Northern District of WV




                                                           5:19-cv-168
                                            Judge Frederick P. Stamp, Jr.
Case 5:19-cv-00168-FPS Document 1 Filed 05/10/19 Page 2 of 7 PageID #: 2
Case 5:19-cv-00168-FPS Document 1 Filed 05/10/19 Page 3 of 7 PageID #: 3
Case 5:19-cv-00168-FPS Document 1 Filed 05/10/19 Page 4 of 7 PageID #: 4
Case 5:19-cv-00168-FPS Document 1 Filed 05/10/19 Page 5 of 7 PageID #: 5
Case 5:19-cv-00168-FPS Document 1 Filed 05/10/19 Page 6 of 7 PageID #: 6
Case 5:19-cv-00168-FPS Document 1 Filed 05/10/19 Page 7 of 7 PageID #: 7
